Citation Nr: 0708383	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-23 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Whether the appellant's income is excessive for the 
purpose of entitlement to payment of death pension benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Basic eligibility for dependents' educational assistance 
(DEA) under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.  He died in March 2002.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision that denied 
entitlement to death pension benefits due to excess income.  
The appellant timely appealed.

In November 2005, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The appellant's testimony in November 2005 was to the effect 
that she received an annuity of $147 yearly, and not monthly, 
which would reduce her income in order to qualify for death 
pension benefits.  During the hearing, the undersigned 
Veterans Law Judge granted the appellant's request for a 60-
day abeyance to submit additional documentary evidence as to 
the correct annuity amount, so that VA could recalculate her 
countable income for the applicable period.  The appellant 
specifically declined to waive initial consideration of the 
evidence by the RO.  The evidence was received at the Board 
in January 2006.

Under the provisions of 38 C.F.R. § 20.1304, evidence 
received at the Board must be returned to the RO for initial 
consideration, unless the appellant waives her right to have 
the evidence initially considered by the RO.  38 C.F.R. § 
20.1304 (2006).  

In June 2005, the RO denied service connection for the cause 
of the veteran's death, and denied entitlement to DEA under 
38 U.S.C.A. Chapter 35.  Correspondence submitted by the 
appellant in July 2005 has been accepted by the Board as a 
notice of disagreement with regard to each of these issues.

The RO or AMC has not issued a statement of the case for the 
denial of service connection for the cause of the veteran's 
death, and the denial of entitlement to DEA under 38 U.S.C.A. 
Chapter 35, in response to the notice of disagreement.  The 
Board is required to remand each of the claims for the 
issuance of such a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should readjudicate the 
issue of whether the appellant's income 
is excessive for the purpose of 
entitlement to payment of death pension 
benefits.  The re-adjudication should 
include consideration of the evidence 
submitted directly to the Board in 
January 2006.  The RO or AMC should 
clearly explain how it arrives at the 
income, and unreimbursed medical and 
funeral expense figures used to calculate 
the appellant's countable income for the 
applicable period.

2.  The RO or AMC should issue a 
statement of the case with regard to the 
denial of service connection for the 
cause of the veteran's death, and the 
denial of entitlement to DEA under 
38 U.S.C.A. Chapter 35.  The Board will 
further consider each of these issues 
only if a sufficient substantive appeal 
is received in response to the statement 
of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


